                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KODY L. DANCER, husband and wife; and
MEGAN DANCER, husband and wife;
                                                               7:17CV5003
                     Plaintiffs,

      vs.                                                         ORDER

SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC, and ESTEBAN D.
BAUTISTA,

                     Defendants.


      The court’s scheduling order for this case states: “Motions to compel shall not be
filed without first contacting the chambers of the undersigned magistrate judge to set a
conference for discussing the parties’ dispute.” (Filing No. 11 at CM/ECF p. 2). The
purpose of this requirement is to limit motion practice in favor of first requiring candid
discussions between counsel before contacting the court, and absent a resolution
between counsel alone, then exploring potential resolution through court-facilitated
discussions. Unnecessary motion practice is both expensive and time-consuming, and it
undermines the goal of securing “a just, speedy, and inexpensive determination” of this
case. Fed.Civ.R.1.


      Plaintiff did not comply with the court’s order before filing a motion to compel.


      Accordingly,


      IT IS ORDERED that Plaintiff's motion to compel, (Filing No. 50), is denied.


      November 14, 2018.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
